internal_revenue_service number release date index number ---------------------- ---------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc ita plr-117569-08 date july ty ------- ty ------- legend taxpayer ---------------------- b --------------------- c --------- residence -------------------------------- -------------------------------------------------------- residence ----------------------------------- -------------------------------------------------- date -------------- date ------- date --------------------- date ------------- date -------------------- date ------------- date -------------- date ------------------ dear ------------------ this letter responds to your request for a ruling under sec_121 of the internal_revenue_code specifically you requested a ruling that the gain on the sale of residence may be excluded from gross_income under the reduced maximum exclusion in sec_121 facts on date taxpayer purchased and began residing in residence between date sec_2 and date sec_3 taxpayer did not reside in residence on date taxpayer moved back to residence taxpayer began dating b on date became engaged to b on plr-117569-08 date and married b on date on date taxpayer and b purchased residence on date taxpayer sold residence b ha sec_2 children a boy and a girl taxpayer has a longstanding father-daughter relationship with c after taxpayer moved back to residence c regularly visited taxpayer on weekends and school holidays taxpayer works from home residence had a small office small bedrooms and bathrooms residence ha sec_4 bedrooms full baths half baths and an office for taxpayer residence allows taxpayer to suitably accommodate his family which includes children of the opposite sex and different ages law and analysis sec_121 provides that gain from the sale_or_exchange of property is not included in gross_income if during the 5-year period ending on the date of the sale_or_exchange the taxpayer has owned and used the property as the taxpayer’s principal_residence for periods aggregating years or more sec_121 states the general_rule for the maximum exclusion_of_gain sec_121 provides that subsection a shall not apply to any sale if during the 2-year period ending on the date of the sale there was any other sale_or_exchange by the taxpayer to which subsection a applied sec_121 provides for a reduced maximum exclusion when a taxpayer fails to satisfy the ownership and use requirements of subsection a if the primary reason for the sale is the occurrence of unforeseen circumstances the reduced maximum exclusion is computed by multiplying the applicable maximum exclusion by a fraction the numerator of the fraction is the shortest of the following periods the period of time that the taxpayer owned the property during the 5-year period ending on the date of the sale the period of time that the taxpayer used the property as the taxpayer’s principal_residence during the 5-year period ending on the date of the sale or the period of time between the date of a prior sale_or_exchange of property for which the taxpayer excluded gain under sec_121 and the date of the recent sale the numerator of the fraction may be expressed in days or months the denominator of the fraction is days or months depending on the measure of time used in the numerator sec_1_121-3 of the income_tax regulations provides that all the facts and circumstances of a sale will determine whether the primary reason for the sale is the occurrence of unforeseen circumstances factors that may be relevant in determining the primary reason for a sale include the following the suitability of the property as the taxpayer’s residence materially changes the circumstances giving rise to the sale are not reasonably foreseeable when the taxpayer begins using the property as the plr-117569-08 taxpayer’s principal_residence and the circumstances giving rise to the sale occur during the period of the taxpayer’s ownership and use of the property as the taxpayer’s principal_residence sec_1_121-3 provides that a sale is by reason of unforeseen circumstances if the primary reason for the sale is the occurrence of an event that the taxpayer could not reasonably have anticipated before purchasing and occupying the residence sec_1_121-3 states that the commissioner may issue rulings addressed to specific taxpayers identifying events or situations as unforeseen circumstances with regard to those taxpayers based on the facts representations and the relevant law we conclude that the primary reason for the sale of residence was the occurrence of unforeseen circumstances the suitability of residence as taxpayer’s principal_residence materially changed with the need to accommodate an expanded family the occurrence of these unforeseen circumstances was the primary reason for the sale of residence by taxpayer accordingly the gain on the sale of residence which taxpayer used as a principal_residence for less than of the years preceding the sale may be excluded under the reduced maximum exclusion_of_gain in sec_121 caveats except as expressly stated we provide no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing a return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the taxpayer while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination sincerely donna welsh senior technician reviewer branch income_tax accounting
